Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.5

(Reproduction of) Form of Amendment to Hudson Note



FIRST AMENDMENT
TO PROMISSORY NOTE




     This first amendment (the "First Amendment") made and entered into this
fourth day of August 2006 (the "Amendment Date") between Randolph S. Hudson, an
individual principally residing in the State of New York, entitled to receive
mail at Post Office Box 103, Wyoming, New York 14591-0103 (the "Maker"), and
Michael H. Troso, an individual principally residing in the State of Florida,
maintaining a residence at 217 San Dollar Road, Indialantic, Florida 32903-2111
(the "Holder") , with reference to the following facts:



Recitals.




A.      On or about September 12, 2005 the Maker issued the Holder a promissory
note in principal the sum of $8,300 (the "Note"). (A non-negotiable form of the
Note is annexed as Exhibit A hereto and made a part hereof by reference
thereto.)   B.      The Maker used the proceeds from the Note to satisfy certain
expense obligations and charges of Cartoon Acquisition, Inc., a United States
corporation ("Cartoon"), which were incurred by the Maker in the conduct and
employ of Cartoon.   C.      It was the original intent of the Parties that the
actual extension of credit to the Maker by the Holder served as partial
consideration for the Holder's acquisition of approximately 95% of the total
issued and outstanding shares of Montana Acquisition Corporation, a Delaware
corporation, the shares of which are registered under the Securities Act of 1933
("Montana"). However, following the Maker's transfer of his shares in Montana to
the Holder, certain permissions that were required to have been obtained by the
Maker and the Holder by relevant third parties, were not able to be obtained,
and, therefore, the transfer of the Maker's shares in Montana to the Holder,
subsequently, was deemed to be non-effective. Consequently, on or about January
21, 2006, the Maker and the Holder verbally agreed to rescind the Montana
transaction.   D.      As the direct result of the restructuring of the Montana
transaction and because Cartoon directly benefited from the Holder's loan to the
Maker, the Holder and the Maker mutually and respectively agree to amend the
Maker's Note to the Holder.  



Amendment.




1.      The Holder and the Maker jointly agree to amend that certain Note,
whereby the paragraph first thereunder the Note shall be amended to read as
follows:     "1. Payment Terms. The Maker shall pay the principal together with
all accrued interest in one installment of $8,300 or by default until such date
as the entire principal balance has been fully paid. The payment is due and
payable to the Holder hereof, in accordance with the further terms and
provisions hereof) on the occurrence of the date of a change in control of
Cartoon Acquisition, Inc., a United States corporation ("Cartoon"), or its
lawful successor; upon and in the event the Maker sells or otherwise disposes of
greater than five per cent (5%) of his aggregate shares in Cartoon. The Maker
and the Holder mutually and respectively agree that no presumption of imputed
interest shall  

First Amendment to Troso Promissory Note, August 4, 2006, Page 1 of 3

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.5

(Reproduction of) Form of Amendment to Hudson Note

apply to this Note in any subsequent interpretation by the Maker or the Holder,
either of whom may suppose to interpret the construction, form, or substance of
this Note."

2.      The Holder and the Maker jointly agree to further amend that certain
Note, whereby, each of any references to "Montana Acquisition Corporation, a
Delaware corporation, or its lawful successor" shall be referred to and mean
"Cartoon Acquisition, Inc., a United States corporation, or its lawful
successor", which shall therein be referred to as "Cartoon".   3.      The
Holder and the Maker jointly agree to further amend that certain Note, whereby,
each of any references to "Montana" shall be referred to as "Cartoon", and where
each such reference "Cartoon" shall mean Cartoon Acquisition, Inc., a United
States corporation organized under the laws of the State of Delaware.   4.     
All of the existing terms, provisions, and conditions of said Note shall remain
in full force and effect, unmodified from their respective original forms, and
the Maker and the Holder do hereby republish each of said remaining and
unmodified terms, provisions, and conditions, herein.   5.      Neither this
First Amendment nor the negotiation, preparation, or submission hereof, shall
be, or shall be deemed or construed to be (a) an admission of (i) any liability
by any of the Parties, or (ii) the validity of any claims; or (b) the basis for
any lawsuit or mediation (or other judicial or non-judicial action) other than
an action to enforce, or to seek damages, for the breach of the terms of this
First Amendment.   6.      Any notice, statement, demand, or payment required to
be given or made in accordance with the terms and provisions of this First
Amendment shall be in writing, sent by certified mail, postage prepaid,
return-receipt requested, addressed to the respective party from the other party
and delivered to their address written first in the preamble of this First
Amendment, or under other terms established in writing and accepted by the
Parties.   7.      This First Amendment is the result of negotiations between
the Parties, each of whom is represented by counsel of their own choosing. Each
of the Maker and the Holder shall be deemed to have drawn this First Amendment
and no negative inference or interpretation shall be made by a court of
competent jurisdiction, or by a mediator (or by any other non-judicial
intermediary), against the party who drafted this First Amendment.   8.     
This First Amendment shall be governed by the laws of the State of New York,
except for conflicts of laws rules, applicable to contracts made and performed
in New York State.   9.      Any provision herein, to the contrary
notwithstanding, shall not be enforceable by any party other than a party to
this First Amendment.   10.      As to the First Amendment, except for
assignment by operation of law, and as to the Note, except for provisions
contained therein said Note, this First Amendment and that certain Note
underlying this First Amendment may not be assigned without the express written
consent of both Parties of and to that certain Note and to this First Amendment.
 

First Amendment to Troso Promissory Note, August 4, 2006, Page 2 of 3

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.5

(Reproduction of) Form of Amendment to Hudson Note

     THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES. THE
PARTIES RESPECTIVELY ACKNOWLEDGE AND AGREE THAT NONE OF THEM HAVE MADE ANY
REPRESENTATION WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY
REPRESENTATIONS INCLUDING ITS EXECUTION AND DELIVERY EXCEPT THOSE SPECIFICALLY
SET FORTH HEREIN. EACH OF THE PARTIES ACKNOWLEDGES THAT EACH SUCH PARTY HAS
RELIED ON ITS OWN JUDGMENT IN ENTERING INTO THIS AGREEMENT. THE PARTIES HAVE
BEEN PROVIDED AN OPPORTUNITY TO REVIEW THIS AGREEMENT WITH AN ATTORNEY OF THEIR
OWN CHOOSING, AND TO SEEK CONSULTATION WITH OTHER PROFESSIONALS TO DETERMINE THE
SUITABILITY OF THE AGREEMENT BEFORE EXECUTING IT. EACH PARTY ACKNOWLEDGES THAT
IT HAS READ THIS AGREEMENT, REFERRED TO HEREINABOVE AS THE "FIRST AMENDMENT",
AND UNDERSTANDS THE MEANING AND EFFECT OF THIS AGREEMENT. THIS AGREEMENT IS
BINDING UPON THE PARTIES AND REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE
PARTIES. THERE IS NO OTHER ORAL OR WRITTEN AGREEMENT OR UNDERSTANDING BETWEEN
THE PARTIES.

     IN WITNESS WHEREOF, the Parties, in their respective capacities as
individuals, have affixed their signatures and delivered this First Amendment to
one another on the date first above written.



RANDOLPH S. HUDSON
("Maker")




/s/ Randolph S. Hudson

____________________________________________
Randolph S. Hudson, as an individual



MICHAEL H. TROSO
("Holder")




____________________________________________
Michael H. Troso, as an individual

First Amendment to Troso Promissory Note, August 4, 2006, Page 3 of 3

--------------------------------------------------------------------------------